The facts, so far as they are necessary to an understanding of the opinion, are as follows:
Charles M. Farriss, one of the complainants, and the defendant Lack, became partners as merchant tailors in Raleigh in the latter part of 1865. The copartnership was unsuccessful, and by May, 1866, had *Page 128 
contracted debts to the amount of $5,560.75, of which $4,880.98 was due the firm of Salomonsky  Co., of Norfolk, Va. On 9 May the defendant Salomonsky, a member of that firm, proposed to the defendant Lack that he would, for Salomonsky  Co., take the effects of Farriss  Lack, including all their choses in action, in payment of their debt of $4,880.98, and assume the other debts of Farriss  Lack. The proposal was accepted, and Lack, in the name of Farriss  Lack, executed the following paper:
NORTH CAROLINA — CITY OF RALEIGH.
In consideration of five thousand, five hundred and sixty dollars and seventy-five cents ($5,560.75), the receipt whereof is acknowledged, (176) we bargain and sell to Salomonsky  Co., of Norfolk, Va., all our stock of cloths, cassimeres, vestings, tailors' trimmings, gentlemen's furnishing goods, ready made clothing, hats, caps, boots and shoes, and all other goods now used by us as merchant tailors; also all the store fixtures and shop fixtures in the storehouse now occupied by us; and for the said consideration we hereby assign unto said Salomonsky Co. all the debts owing us as partners, whether by note or account.
Witness our hand, 9 May, 1866.         FARRISS  LACK.
In return Salomonsky, in the name of Salomonsky  Co., signed a receipt for the amount of their claim against Farriss  Lack, and also agreed in the name of Salomonsky  Co., in writing, to pay the other debts, amounting to $679.77.
This transaction was completed without the consent or knowledge of the complainant Farriss, and upon being informed of it, he refused to be bound by what had been done; and on the day following, the 10th of May, he executed a deed of trust of his interest in the effects of Farriss  Lack (with certain of his individual property) to the complainant High, to secure certain individual debts, and especially to indemnify the other complainants, J. J. Ferrell and J. D. Pullen, his sureties in bank to a large amount. Immediately thereafter this bill was filed, praying that the complainant High, as trustee, might be put in possession of Farriss's interest in the partnership effects, and in the meantime, that the defendants, of whom it was alleged that Lack was involved, and Salomonsky a non-resident, might be enjoined from disposing of or removing the goods, etc., and that the same might be sequestered.
The injunction and sequestration were granted by Battle, J., at chambers, and the complainants required to enter into bond in the sum of $4,000, to indemnify the defendants.
(177)    The answers were put in at Fall Term, 1866, and at a special term in December, upon motion before Barnes, J., it was ordered *Page 129 
that the injunction be dissolved and the sequestration removed. From this order the complainants appealed.
Whether one partner has the right to sell out the whole of the partnership effects, without the consent of his copartner; and if he has, whether he has the right to sell the whole or any part,against theknown will of the other partner; and if he has this for some purposes, whether he has for all purposes, without fraud, are some of the interesting questions which were discussed at the bar. But it is unnecessary to decide them, because we are satisfied that the transfer in this case, though absolute in terms, was only intended to be, and therefore can operate only as a security for the debts of the copartnership — that is, the debt to Salomonsky  Co. and the other debts assumed by them, which comprises, as was admitted at the bar, all the debts of the copartnership of Farriss  Lack. To this extent the transfer (179) was legitimate and proper, because it enured to the benefit of both partners; and to this extent it will be upheld. That it was not an ordinary out-and-out sale is apparent from the fact that there was anunknown quantity of goods of various kinds, and of debts due the firm by notes and open accounts, and they were all lumped together at a given price — that is, at precisely the amount of the debts of the firm. We could not regard such a transaction as an absolute sale, without attaching to it a badge of fraud against the non-assenting partner. But so far as it is for the common advantage of both partners, and for the legitimate purpose of paying the debts of the firm, it will be upheld. And if, after paying the debts, there shall be a surplus, it will belong to the members of the firm.Peeler v. Barringer, 60 N.C. 556.
Salomonsky is a non-resident, and if allowed to take away the effects conveyed to him, beyond the jurisdiction of the court, the complainant's loss might be irreparable. The injunction therefore ought to be continued to the hearing, and there ought to be a receiver appointed to sell the goods and collect the debts.
It is unnecessary at this time to decide the rights of the complainants as among themselves.
There is error in the decretal order dissolving the injunction. Let this opinion be certified to the court below, to the end that the order may be reversed and the injunction continued until the hearing.
PER CURIAM.                           Decretal order reversed with costs. *Page 130 
(180)